Citation Nr: 0836723	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  95-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to VA benefits based on birth defects of a child 
or miscarriages of a spouse, claimed as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1966 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision by the Department 
of Veterans Affairs (VA), North Little Rock, Arkansas 
Regional Office (RO). 

The Board previously remanded this matter in September 1997, 
June 2003, December 2005, and December 2006.  As a 
preliminary matter, the Board finds that the directives 
delineated in the December 2006 remand have been 
substantially completed, and, as such, a new remand is not 
required.  

The Board further notes that the May 2008 supplemental 
statement of the case erroneously includes the issue of 
entitlement to service connection for multiple disabilities, 
claimed as due to herbicide exposure.  This issue was 
properly adjudicated and denied in a December 2006 Board 
decision.  As neither the veteran, nor his representative 
expressed disagreement with, or initiated an appeal or review 
of that issue, the claim entitlement to service connection 
for multiple disabilities, claimed as due to herbicide 
exposure, is final.  


FINDINGS OF FACT

1.  The veteran's exposure to herbicides is presumed.

2.  The evidence does not show that the veteran's child has 
spina bifida.




CONCLUSION OF LAW

The claim for entitlement to benefits for birth defects of a 
child, or miscarriages of a spouse, is without legal merit. 
38 U.S.C.A. §§ 1110, 1131, 1805 (West 2002); 38 C.F.R. § 
3.814(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  As set forth in more detail below, 
the facts in this case are not in dispute and the veteran's 
appeal must be denied as a matter of law.  Thus, the Board 
finds that any deficiency in VA's VCAA notice or development 
action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 
252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive).  

Applicable Laws and Analysis

The veteran seeks service connection for birth defects of his 
child and miscarriages suffered by his wife.  In a February 
1989 statement in support of his claim, the veteran asserted 
that his first child was born with a dislocated hip and a 
deformity to the left toe; he also stated that his wife had 
suffered 3 prior miscarriages.  He contends that the birth 
defects and miscarriages are associated with his in-service 


exposure to herbicides.  Significantly, the veteran has not 
claimed, nor does the record demonstrate, that his child has 
spina bifida.

The law providing basic entitlement to VA disability 
compensation provides as follows:
For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002) (emphasis added).

Thus, the law on its face limits payment of disability 
compensation to veterans.  A veteran is "a person who served 
in the active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable." 38 U.S.C.A. §§ 101(2), 1116(a)(1)(A) (West 
2002); 38 C.F.R. § 3.1(d) (2007).

In this case, the veteran's spouse and child are not 
veterans, as defined by statute and regulation.  Thus, the 
law precludes an award of service connection for disability 
based on his child's birth defects or his spouse's 
miscarriages.  See Martin v. Brown, 8 Vet. App. 138 (1995) 
(per curium) (affirming Board decision denying service 
connection for the birth defects and deaths of a veteran's 
three children, claimed as secondary to his exposure to Agent 
Orange, on the basis that 38 U.S.C.A. §§ 101(2) and 
1116(a)(1)(A) preclude the award of service connection for 
the children because they are not "veterans").  

The Board has also considered the provisions of 38 U.S.C.A. § 
1805, a statute which provides monetary benefits for children 
of Vietnam veterans, and veterans 


with certain service in Korea, who were born with the birth 
defect spina bifida, possibly as the result of the exposure 
of one or both parents to herbicides during active service. 
See Pratt v. Nicholson, 20 Vet. App. 252 (2006) (discussing 
legislative history of section 1805).  

Specifically, the law provides that VA shall pay a monthly 
allowance, based upon the level of disability, to or for a 
child who has been determined to be suffering from spina 
bifida and who is a child of a Vietnam veteran. 38 U.S.C.A. § 
1805(a); 38 C.F.R. § 3.814(a). "Spina bifida" means any form 
and manifestation of spina bifida except spina bifida 
occulta. 38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  The 
Board notes that spina bifida is the only birth defect that 
warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child. 
Jones v. Principi, 16 Vet. App. 219 (2002).

In a precedent opinion, VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel. 38 U.S.C.A. § 
7104(c).

In this case, the veteran's DD 214, Service Report of 
Transfer or Discharge, confirms that he served in the 
Republic of Vietnam, and thus, herbicide exposure is 
presumed.  However, section 1805 is inapplicable because 
there is no evidence, medical or otherwise, that his child 
suffers from spina bifida.  Rather, the evidence of record, 
consisting only of statements made by the veteran during his 
September 1997 hearing and his June 1989 claim, shows that 
his child's birth defects are limited to a dislocated hip and 
a toe deformity.  The Board Remand of December 2006 
specifically requested that the veteran be asked to provide 
VA with medical or lay evidence relevant to the disabilities 
purportedly due to Agent Orange exposure; none was provided 
by the veteran.  There is simply no evidence that the 
veteran's child has been diagnosed with spina bifida.

Therefore, while the Board sympathizes with the veteran and 
his family, there is no legal basis upon which to award 
service connection for birth defects of the veteran's child, 
or for miscarriages suffered by his spouse.  The Board must 
apply "the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'" See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992).  The Board has no 
authority to grant the benefit sought on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress.").  Since the benefit sought is 
predicated upon there being a diagnosis of spina bifida, in 
the absence of such a diagnosis there can be no valid claim.  
Accordingly, the veteran's claim of entitlement to benefits 
under 38 U.S.C.A. § 1805 for a child born with birth defects 
lacks legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (that in case 
where law, as opposed to the facts, is dispositive of the 
claim, claim should be denied or appeal to Board terminated 
because of absence of legal merit or lack of entitlement 
under law).

Conclusion

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection based on 
birth defects of a child, or miscarriages of a spouse, 
claimed as due to herbicide exposure.  The birth defects 
claimed by the veteran, including a dislocated hip and a toe 
deformity, are not recognized as birth defects for VA 
purposes under 38 U.S.C.A. § 1802 and 38 C.F.R. § 3.814(c)(3) 
(2007).  Moreover, as previously noted, 38 U.S.C.A. §§ 101(2) 
and 1116(a)(1)(A) preclude the award of service connection 
for the child and spouse because they are not "veterans," as 
defined by applicable statute and regulation.  Accordingly, 
service connection for birth defects of a child or 
miscarriages of a spouse is not warranted.


ORDER

Entitlement to VA benefits based on birth defects of a child 
or miscarriages of a spouse, claimed as due to herbicide 
exposure, is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


